Name: Commission Regulation (EEC) No 2944/88 of 23 September 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9 . 88 Official Journal of the European Communities No L 266/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2944/88 of 23 September 1988 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 81 438 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1988 . For the Commission Frans ANDRIESSEN / Vice-President (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. 3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 266/2 Official Journal of the European Communities 27. 9 . 88 ANNEX I 1 . Operation Nos (') : 947 to 952/88 2. Programme : 1988 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma (Telex 626675 WFP I) 4 . Representative of the recipient ^): see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Algeria, Burundi, Liberia, Equatorial Guinea 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August, 1987, page 3 (under IIA.6) 8 . Total quantity : 2 602 tonnes (equal to 3 563 tonnes of cereals) 9 . Number of lots : six (1 : 728 tonnes ; II : 514 tonnes ; III : 415 tonnes ; IV : 300 tonnes ; V : 195 tonnes ; VI : 450 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2(a)) marking on the bags in letters at last 5 cm high : I. 728 tonnes : 'ACTION N0 947/88 / ALGÃ RIE 0325403 / FARINE DE BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ALGER' II . 514 tonnes : A black disc the diameter of which must be 300 mm : 'ACTION N ° 948/88 / BURUNDI 0051802 / FARINE DE BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAR ES SALAAM TRANSIT BURUNDI' III . 415 tonnes : A black disc the diameter of which must be 300 mm : 'ACTION N0 949/88 / BURUNDI 0304700 / FARINE DE BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAR ES SALAAM TRANSIT BURUNDI' IV. 300 tonnes : 'ACTION No 950/88 / LIBERIA 0225601 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MONROVIA' V. 195 tonnes : 'ACCIÃ N N ° 951 /88 / GUINEA ECUATORIAL 0260202 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / MALABO' VI . 450 tonnes : 'ACCIÃ N N ° 952/88 / GUINEA ECUATORIAL 0260202 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / BATA' 11 . Method of mobilization : the Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment :  I, II and III : 25 October to 10 November 1988  IV, V and VI : 10 to 30 Novembre 1988 27 . 9 . 88 Official Journal of the European Communities No L 266/3 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 1 1 October 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 October 1988 (b) "period for making the goods available at the port of shipment :  I, II and III : 8 to 24 November 1988 .  IV, V and VI : 25 November to 10 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders f5) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 1 20, bureau 7/58 , 200 , rue de la Loi , B- 1 049 Bruxelles : telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 , fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 No L 266/4 Official Journal of the European Communities 27. 9 . 88 ANNEX II 1 . Operation Nos ('): 716 and 945/88 2. Programme : 1988 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma ; telex : 626675 WFP I 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : A : Jordan ; B : Egypt 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.1 ) 8 . Total quantity : 1 200 tonnes 9 . Number of lots : two (A : 1 000 tonnes ; B : 200 tonnes) 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1 (a))  marking on the bags in letters at least 5 cm high : A. (1 000 tonnes) : 'ACTION No 716/88 / JORDAN 0210803 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' B. (200 tonnes) : 'ACTION No 945/88 / EGYPT 0259400 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ALEXANDRIA' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 30 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 11 October 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 October 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 10 to 30 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders R : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120 , bureau 7/58 , 200 , rue de la Loi , B- 1 049 Brussels , telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No ' L 239 of 30 August 1988 , page 7 27. 9 . 88 Official Journal of the European Communities No L 266/5 ANNEX III 1 . Operation No ('): 839/88 2. Programme : 1987 3 . Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, I-000145 Rome, telex 626675 WFP I) 4. Representative of the recipient ^): see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Pakistan 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA..1 ) 8 . Total quantity : 24 000 tonnes 9 . Number of lots : one 10 . Packaging : in bulk 11 . Method of mobilization : the Community market 12 . Stage of supply Q : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient : Karachi 1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 10 to 30 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 1 1 October 1988 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 October 1988 , at 12 noon (b) period for making the goods available at the port of shipment : 10 to 30 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 1 20, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 No L 266/6 Official Journal of the European Communities 27. 9 . 88 ANNEX IV 1 . Operation No (') : 943/88 2. Programme : 1988 3 . Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, I-000145 Rome, telex 626675 WFP I) 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.1 ) 8 . Total quantity : 27 200 tonnes 9 . Number of lots : one 10 . Packaging : in bulk 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment  fob  stowed (8) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 10 to 30 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 11 October 1988 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 October 1988 , at 12 noon (b) period for making the goods available at the port of shipment : 10 to 30 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders H : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels : telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 27. 9 . 88 Official Journal of the European Communities No L 266/7 ANNEX V 1 . Operation Nos (') : 834 to 838/88 2. Programme : 1987 : 2 293 tonnes ; 1988 : 13 782 tonnes 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, I-00145 Rome, Telex 626675 WFP I 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Sudan, Kenya 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA..1 ) 8 . Total quantity : 16 075 tonnes 9 . Number of lots : one (in five parts : 1 : 2 293 tonnes ; II : 1 144 tonnes ; III : 1 608 tonnes ; IV : 2 958 tonnes ; V : 8 072 tonnes) 10 . Packaging : I , II , IV, V : in bulk, plus  I : 48 100, II ; 24 000, IV : 63 000, V : 170 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, and  1 : 50, II : 25, IV : 75, V : 150 needles and sufficient twine  Ill : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1 (a))  marking on the bags, in letters at least 5 cm high : 1 : 2 293 tonnes : 'ACTION No 834/88 / SUDAN 0260101 / PORT SUDAN / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' II : 1 144 tonnes : 'ACTION No 835/88 / SUDAN 0260101 / PORT SUDAN / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' III : 1 608 tonnes : 'ACTION No 836/88 / SUDAN 0266500 / PORT SUDAN / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' IV : 2 958 tonnes : ' ' 'ACTION No 837/88 / SUDAN 0053102 / PORT SUDAN / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' V : 8 072 tonnes : 'ACTION No 838/88 / KENYA 0258901 / MOMBASA / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 20 November 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering ¢ 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 1 1 October 1988 No L 266/8 Official Journal of the European Communities 27. 9 . 88 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 October 1988 (b) period for making the goods available at the port of shipment : 5 to 25 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (^ : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Brussels ; telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 27. 9 . 88 Official Journal of the European Communities No L 266/9 ANNEX VI 1 . Operation No (') : 946/88 2. Programme : 1988 3 . Recipient : World Food Programme, Via Cristoforo Colombo, 426, I-00145 Rome, Telex 626675 WFP I 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Kenya 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIAJ ) : 8 . Total quantity : 9 400 tonnes 9 . Number of lots : one 10 . Packaging : in bulk, plus  197 400 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, and 100 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'ACTION No 946/88 / KENYA 0250201 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA' 11 . Method of mobilization : the Community market 12 . Stage of supply : free at port of shipment  fob  stowed 13 . Port of shipment :  y 14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 31 January 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 1 1 October 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 October 1988 (b) period for making the goods available at the port of shipment : 10 to 31 January 1989 f (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Q : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 No L 266/ 10 Official Journal of the European Communities 27. 9 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. Annex IV : EC Delegation/China, Juan Diplomatic Offices Building 2-6-1 Beijing, tel : 532 443, telex 222690 ECDEL CN. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 level . The radioactivity certificate for Action No 945/88 must be endorsed by the Egyptian Embassy. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenders are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 To be made available in ports accessible at least to vessels with a 10 metre draught and 175 metre length overall . (8) The port of loading must be accessible at least to vessels with a draught of 34 feet.